                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


BARRY J. SMITH, SR.,

        Plaintiff,

   v.                                             Case No. 18-CV-988

UNITED STATES CONGRESS and
WISCONSIN LEGISLATURE,

   Defendants.


      DECISION AND ORDER ON DEFENDANT’S MOTION TO DISMISS
    AND ORDER ON PLAINTIFF’S MOTION AND AMENDED MOTION FOR
              LEAVE TO FILE AN AMENDED COMPLAINT


        Barry J. Smith, Sr. brings this lawsuit against the United States Congress and the

Wisconsin Legislature, alleging unconstitutional deprivation of his rights to keep and bear

arms and to hold public office due to a prior criminal conviction.

        Now before me is the defendants’ motion to dismiss Smith’s complaint for failure to

state a claim (Docket # 6) and Smith’s motion to file an amended complaint (Docket # 10).

For the reasons that follow, the government’s motion to dismiss is granted and Smith’s

motion to amend is denied.

                                     BACKGROUND

        Smith is no stranger to litigating cases in this district. In 1990, a jury convicted

Smith of threatening to kill United States District Judge John Reynolds in violation of 18

U.S.C. § 115(a)(1)(B). (United States v. Smith, 982 F.2d 407 (1991), Ex. A to Def.’s Mot. to

Dismiss, Docket # 7-1 at 5.) Smith was sentenced to a one-year confinement period and a
four-year period of supervised release, which was subsequently reduced to a period of three

years supervised release. (Id.)

       Following the completion of his sentence, Smith filed multiple civil rights complaints

alleging that the United States of America and the State of Wisconsin violated his

constitutional rights. (Docket # 7-1 at 8–38.) In early 2008, Smith filed a complaint claiming

that laws prohibiting him from running for office because of his prior conviction violated his

due process and equal protection rights. (Id. at 8–11.) United States District Judge Rudolph

T. Randa denied and dismissed Smith’s complaint for failure to state a claim. (Id.) Smith

appealed and the Seventh Circuit affirmed. (Id. at 12–13.)

       In November 2008, Smith filed a complaint against the President of the United

States, the Governor of Wisconsin, and the Mayor of Milwaukee. (Docket # 7-1 at 14–15.)

Smith alleged six similar grievances against the defendants, which United States District

Judge J.P. Stadtmueller dismissed. (Id. at 16–20.) Smith appealed and the Seventh Circuit

affirmed. (Id. at 21–22.)

       In February 2013, Smith filed a complaint against Congress, the President, the

Governor of Wisconsin, the Mayor of Milwaukee, and the United States Social Security

Administration alleging that he was denied a variety of constitutional rights. (Id. at 23–24.)

United States District Judge Charles N. Clevert found the allegations frivolous and

dismissed the lawsuit. (Id. at 25–29.)

       In October 2017, Smith filed another civil rights complaint against the United States

of America and the State of Wisconsin alleging that he is being kept in slavery because as a

convicted felon his citizenship was taken from him, he cannot bear arms to protect himself

and his family, he must incriminate himself when asked about his felony conviction,




                                              2
perpetrators of crimes against his family are not prosecuted, and he cannot hold political

office. (Docket # 7-1 at 30–32.) United States Magistrate Judge David E. Jones dismissed

the lawsuit with prejudice on January 29, 2018. (Docket # 7-1 at 33–38.) Smith

subsequently filed several motions attempting to reopen the lawsuit, which Judge Jones

denied on June 26, 2018. (Docket # 7-1 at 39.) On June 28, 2018, Smith filed notice of

appeal with the Seventh Circuit. In its order of September 28, 2018, the Seventh Circuit

limited the scope of the appeal to Judge Jones’ orders of June 26, 2018 only, not including

the judgment of January 29, 2018 due to lack of timeliness. Smith v. United States, Appeal

No. 18-2408 (September 28, 2018).

       In June 2018, Smith filed this lawsuit challenging 18 U.S.C. § 922(g)(1), which

makes it unlawful for any person “who has been convicted in any court of a crime

punishable by imprisonment for a term exceeding one year” to transport, possess, or receive

firearms or ammunition. Smith argued that this provision is an unconstitutional bill of

attainder. (Docket # 1 at 1.) Smith also argued that Wisconsin Constitution Art. XIII §

3(2)–(3), which prohibits persons convicted of felonies from holding public office, is an

unconstitutional bill of attainder. (Id. at 2.) Smith requested restoration of his Second

Amendment right to keep and bear arms, and his eligibility to run for office. (Id. at 2.)

       On July 9, 2018, Smith submitted an amended complaint arguing that Congress has

no authority under the Commerce Clause to “regulate or deny my right to carry a gun,” and

that the Wisconsin legislature lacks authority “to deny my right to vote for myself.” (Docket

# 3.) This amended complaint did not include the bill of attainder arguments. The amended

complaint also identified the defendants as the United States Congress and the Wisconsin




                                               3
Legislature, while the original complaint identified them as the United States of America

and the State of Wisconsin.

       On August 31, 2018, the defendants moved to dismiss the lawsuit on the basis that

the plaintiff failed to state a claim upon which relief can be granted. (Docket # 6.) On

September 6, 2018, Smith moved to amend the complaint again, alleging that he had

inadvertently failed to incorporate the first complaint into the amended complaint. (Docket

# 9 at 4.) The next day, he amended his motion for a new amendment. (Docket # 10.)

                                   APPLICABLE RULE

       The government moves to dismiss for failure to state a claim upon which relief may

be granted pursuant to Fed. R. Civ. P. 12(b)(6). A complaint must contain “a short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). The Supreme Court has interpreted this language to require that the plaintiff plead

“enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007). In Ashcroft v. Iqbal, the Supreme Court elaborated

further on the pleadings standard, explaining that a “claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged,” though this “standard is not akin to a

‘probability requirement.’” 556 U.S. 662, 678 (2009). The allegations in the complaint

“must be enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at

555 (internal citation omitted). Rule 12(b)(6) does not permit the court to consider matters

outside the complaint without converting the motion into a motion for summary judgment,

Fed. R. Civ. P. 12(d).




                                              4
                                           ANALYSIS

        Construing Smith’s complaint liberally, as I must, Smith alleged that the United

States of America and the State of Wisconsin have deprived him of his Second Amendment

rights and deprived him of his right to run for office.

       As outlined above, this is not the first time Smith has filed a civil complaint in the

Eastern District of Wisconsin challenging the collateral consequences of having a prior

felony criminal conviction. On five previous occasions, Smith filed complaints citing similar

causes of action—his inability to keep and bear arms and right to run for public office—

against primarily the same government entities and public officials.

       In one of Smith’s previous complaints, Judge Stadtmueller concluded that

“limitations on a felon’s right to carry a firearm, vote, or hold public office ‘are well-

recognized collateral consequences of a felony conviction, and the constitutionality of those

long-standing consequences are not legitimately disputed.’” (Docket # 7-1 at 18.) The

Supreme Court resolved the issue of constitutionality of the felon-in-possession statute in

United States v. Bass, 404 U.S. 336 (1971). See also District of Columbia v. Heller, 128 S.Ct. 2783,

2816-17 (2008) (approving of the “longstanding prohibitions on the possession of firearms

by felons”). Therefore, Smith’s complaint fails to state a claim on this ground.

       Similarly, the Supreme Court has repeatedly upheld the constitutionality of

limitations on felons’ right to vote and hold public office. See Richardson v. Ramirez, 418 U.S.

24, 56 (1974); Romer v. Evans, 517 U.S. 620, 634 (1996). Smith’s complaint manifestly fails

to state any claim on this ground.

       Finally, Smith moved for leave to file an amended complaint. Because the proposed

second amended complaint merely reiterates the challenges to the same provisions, without




                                                 5
introducing any new laws or facts that might suggest grounds for relief or cognizable claims,

it would be futile to grant leave to amend the complaint. Therefore, Smith’s motion is

denied.

                                          ORDER

       NOW, THEREFORE, IT IS HEREBY ORDERED that the defendant’s motion to

dismiss (Docket # 6) is GRANTED. The Clerk of Court is directed to enter judgment

accordingly.

       IT IS FURTHER ORDERED that Smith’s motion (Docket # 9) and amended

motion (Docket # 10) for leave to file an amended complaint are DENIED.

               Dated at Milwaukee, Wisconsin this 3rd day of October, 2018.



                                                  BY THE COURT

                                                  s/Nancy Joseph_____________
                                                  NANCY JOSEPH
                                                  United States Magistrate Judge




                                             6
